DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received October 26, 2020 (“Amendment”) has been entered.

Response to Arguments
Applicant's arguments filed October 26, 2020 have been fully considered but they are not persuasive. The arguments with respect to Claims 1-2 that were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enjoji (US 2005/0208361A1).
First, Applicant argues Enjoji,  Figure 16 lacks two separators, one on either side of the electrode assembly and further argues  in Figure 26, which is alleged to show two separators 401 and 402, there is no suggestion that for a first single cell of the plurality of single cells, stacking a first separator of the pair of separators, the electrode assembly and a second separator of the pair of separators, in this order so that each electrode assembly is sandwiched by the first separator and the second separator, and repeating the stacking for each other single cell of the plurality of single cells, so as to manufacture the fuel cell stack. Remarks 6-7. Examiner disagrees. Applicant is reminded that, the prior is relied upon to teach the claimed limitations as a whole and not specific to particular embodiments within the prior art. It is noted that the structure recited in the instant claim, is a well known structure in the art of fuel cells, in which an electrode assembly is sandwiched between a pair of separators and Enjoji mentions this in various parts of the document. [i.e. 0017, 0006; also illustrated in Fig. 16B, para 0218]. Additionally, claim 1, which recites said  limitation of “the method further includes, for each single cell: pressurizing the electrode assembly stacked on the first separator and applying laser light to the electrode assembly to melt resin of the resin frame to join the electrode assembly to the first separator, and pressurizing the second separator stacked on the electrode assembly and applying laser light to the second separator to melt resin of the resin frame via the second separator to join the second separator to the electrode assembly,” is open to the claimed method steps occurring at the same time, in a single steps’, as long as all the recited processes are achieved. Enjoji teaches the pressing step and the lasering step which reads on the claimed steps. In addition, please refer to MPEP §21110.01, Part II; The court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order.
Next Applicant argues, Enjoji also does not have the claimed conductive assembly. Remarks 7. Examiner disagrees. Enjoji teaches a conductive assembly which is a PEM [“PEM”- proton exchange membrane; 0002; 0041] ( in instant specification, para 0018- the conductive assembly can be a proton conducting ion exchange membrane). In addition, Examiner points to the rejection of claim 2, to further illustrate that Enjoji teaches the claimed features with respect to the conductive assembly and its configuration with respect to the overall structure of the fuel cell stack and its individual components that make up the fuel cell. 

Specification
The disclosure is objected to because of the following informalities It is noted, the Specification filed on October 26, 2020, amended [0028, pg.7] of the current specification, which describes the conductive assembly of the fuel cell stack. Amended Specification is recited in part recites “16A may be ion conductive and/or electron conductive.” Examiner brings attention to the addition of the word “and”. It is noted, that support was not found for an embodiment in the instant specification describing the conductive assembly to be ion conductive and electron 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enjoji (US 2005/0208361A1).

Regarding claim 1, Enjoji teaches a method for joining a laser transmitting resin member and a porous member, a method for joining thermoplastic resin, and a fuel cell [abs]. Enjoji teaches a method for manufacturing a fuel cell stack including a laminate of a plurality of single cells [0006], each single cell including an electrode assembly [0006] sandwiched between a pair of separators [0006], the electrode assembly including: a membrane electrode assembly having two faces on each of which a gas diffusion layer is disposed [0006]; and a resin frame 
Enjoji teaches for a first single cell of the plurality of single cells , stacking a first separator of the pair of separators, the electrode assembly and a second separator of the pair of separators, in this order so that each electrode assembly [0006-i.e the MEA- membrane electrode assembly; Fig. 16B #136] is sandwiched by the first separator [fig. 16B #131] and the second separator [fig. 16B #132], and repeating the stacking for each other single cell of the plurality of single cells, so as to manufacture the fuel cell stack. In addition, it is noted that the structure recited in the instant claim, is well known structure in the art of fuel cells, in which an electrode assembly is sandwiched between a pair of separators and Enjoji mentions this in various parts of the document. [i.e. 0017, 0006; also illustrated in Fig. 16B, para 0218]. 
Enjoji further teaches wherein the method further includes, for each single cell: pressurizing [0046; i.e. pressurizing is interpreted as “contact pressure at the time of lamination”; 0217; i.e laminated and joining] the electrode assembly stacked on the first separator and applying laser light[ 0217; i.e. laser beam in two areas #135 of Fi.g 16A] to the electrode assembly to melt resin of the resin frame to join the electrode assembly to the first separator, and pressurizing the second separator [0217; i.e. laser beam in two areas #135 of Fi.g 16A] stacked on the electrode assembly and applying laser light to the second separator to melt resin of the resin frame via the second separator to join the second separator to the electrode assembly [0031, 0034; 0217-0218]. Also, Enjoji teaches in FIG. 16A, when the two separators 131 and 132 are joined, for example, a laser beam is emitted from below in a direction of an arrow 135 aiming at predetermined places 133 and 134, which is interpreted as applying laser light to two different locations thereby the interfaces are successively melted and the joined [0219]. Using the technique taught by Enjoji also reduces warpage and swelling and provides an excellent laminated assembly for the fuel cell stack [0002], which is consistent with the teachings of the instant specification para 0058. 
: pressurizing the electrode assembly stacked on the first separator and applying laser light to the electrode assembly to melt resin of the resin frame to join the electrode assembly to the first separator, and pressurizing the second separator stacked on the electrode assembly and applying laser light to the second separator to melt resin of the resin frame via the second separator to join the second separator to the electrode assembly,” is open to the claimed method steps occurring at the same time, in a single steps’, as long as all the recited processes are achieved. Enjoji teaches the pressing step and the lasering step which reads on the claimed steps. In addition, please refer to MPEP §21110.01, Part II; The court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order. 

Regarding claim 2, Enjoji is relied upon in regards to the method for manufacturing a fuel cell stack of claim 1. Enjoji teaches the method further includes the step of joining the separators of the single cells via a conductive assembly [0029-0031,0034, 0214, 0259]. Enjoji teaches in illustration 19A-19C [0224-0226], explains the claimed second separator of one of the plurality of single cells to the first separator of an adjacent one of the plurality of single cells  via a conductive assembly [“PEM”- proton exchange membrane; 0002; 0041] ( in instant specification, para 0018- the conductive assembly can be a proton conducting ion exchange membrane) , the conductive assembly includes a conductive member and a resin frame that is fixed to the conductive member so as to wrap around periphery of the conductive member [0214, 0275], the method further includes pressurizing [0015; 0046; i.e. pressurizing is interpreted as “contact pressure at the time of lamination”] the conductive assembly [Fig. 19A #203; i.e. PEM] stacked on the second separator [#201] of the one of the plurality of single 
In addition, please refer to the explanation above in claim 1 in regards to the claimed pressurization and laser light step and the reference to MPEP §21110.01, Part II to further illustrate the claimed limitations are met by Enjoji.




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.G./Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729